130 Adelaide St. West, Suite 1901 Toronto, ON M5H 3P5 Tel: (416) 364-4938 ● Fax: (416) 364-5162 October 1, 2013 LETTER FILED ON EDGAR Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverage, Apparel, and Mining Division of Corporate Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Responses to the Securities and Exchange Commission Staff Comments dated August 23, 2013, regarding Avalon Rare Metals Inc. Form 40-F for Fiscal Year Ended August 31, 2012 Filed November 29, 2012 Response dated September 9, 2013 File No. 001-35001 Dear Ms. Jenkins: As discussed today with you, we requested and were granted an extension until October 7, 2013 for responding to the staff’s comments set forth in the September 17, 2013 letter regarding the above-referenced Form 40-F. Thank you for your review of the filing.If you should have any questions regarding the response letter, please do not hesitate to contact the undersigned at (416) 864-3119. Yours very truly, (signed) “R. James Andersen” R. James Andersen Chief Financial Officer w w w . a v a l o n r a r e m e t a l s . c o m
